

GREYSTONE BUSINESS CREDIT II, L.L.C.

CORPORATE GUARANTY
 
Borrowers (and each a Borrower):
TITAN GLOBAL HOLDINGS, INC., a Utah
corporation


TITAN PCB WEST, INC., a Delaware
corporation
 
TITAN PCB EAST, INC., a Delaware
corporation
 

OBLIO TELECOM, INC., a Delaware
corporation


TITAN WIRELESS COMMUNICATIONS, INC., a Delaware
corporation


START TALK INC., a Delaware corporation


PINLESS, INC., a Texas corporation
 
Guarantors (and each a Guarantor):
APP ALACHIAN OIL COMPANY, a Tennessee
corporation


APPCO-KY, INC., a Tennessee corporation



GREYSTONE BUSINESS CREDIT II, L.L.C. ("Lender"), provided and continues to
provide certain financial accommodations to Borrowers pursuant to the terms of a
Loan and Security Agreement among Borrowers and Lender, dated December 29, 2006
(as amended from time to time, the "Loan Agreement"). As one of the conditions
to continuing to provide financing under the Loan Agreement, Lender has required
that each Guarantor guaranty all obligations of Borrowers to Lender.
 
For value received and in consideration of any loan, advance or financial
accommodation of any kind whatsoever heretofore, now or hereafter made, given or
granted to any Borrower by Lender pursuant to the Loan Agreement, each
Guarantor, jointly and severally, unconditionally guaranties the full and prompt
payment when due, whether at maturity or earlier, by reason of acceleration or
otherwise, and at all times thereafter, of the indebtedness, liabilities and
obligations of every kind and nature of each Borrower to Lender (including,
without limitation, all interest accruing after the filing of a proceeding under
the Bankruptcy Code (as defined in the Loan Agreement) whether or not allowed by
the court in such proceeding, and all other indebtedness, liabilities and
obligations arising after the filing of any proceeding under the Bankruptcy
Code), howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, joint or several, now or hereafter existing, or due or
to become due, in each case arising under the Loan Agreement or the other Loan
Documents (as defined in the Loan Agreement), plus all costs and expenses
(including, without limitation, all court costs and reasonable attorneys' and
paralegals' fees and expenses) paid or incurred by Lender in endeavoring to
collect all or any part of such indebtedness, liabilities and obligations from,
or in prosecuting any action against, any Guarantor or any other guarantor of
all or any part of such indebtedness, liabilities and obligations (all such
indebtedness, liabilities, obligations, costs and expenses being hereinafter
referred to as "Borrowers' Obligations"). All sums becoming due under this
Guaranty shall bear interest from the due date thereof until paid at the highest
rate charged with respect to any of Borrowers' Obligations under the Loan
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Each Guarantor agrees that its obligations under this Guaranty are
unconditional, irrespective of (i) the validity or enforceability of Borrowers'
Obligations or any note or other instrument evidencing Borrowers' Obligations,
(ii) the absence of any attempt by Lender to collect Borrowers' Obligations from
any Borrower or any other guarantor, (iii) Lender's waiver or consent with
respect to any provision of the Loan Documents, (iv) Lender's failure to perfect
or maintain its security interests in, or to preserve its rights with respect
to, any of the Collateral (as defined in the Loan Agreement), (v) Lender's
election, in any proceeding under Chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or
grant of a security interest by any Borrower as debtor-in-possession under
Section 364 of the Bankruptcy Code, (vii) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any of Lender's claims for repayment of
Borrowers' Obligations or (viii) any other circumstance which might constitute a
legal or equitable discharge or defense of any Borrower or a guarantor.
 
No payment made by or for the account or benefit of any Guarantor (including,
without limitation, (i) a payment made by any Borrower in respect of Borrowers'
Obligations, (ii) a payment made by any other Guarantor under this Guaranty or
by any other person under any other guaranty of Borrowers' Obligations or (iii)
a payment made by means of set off or other application of funds by Lender)
shall entitle any Guarantor, by subrogation or otherwise, to any payment by any
Borrower or any other Guarantor or from or out of any property of any Borrower
or any other Guarantor, and no Guarantor shall exercise any rights or remedies
against any Borrower or any other Guarantor or any property of any Borrower or
any other Guarantor including, without limitation, any right of contribution,
indemnity or reimbursement by reason of any performance by such Guarantor under
this Guaranty, all of such rights of subrogation, contribution, indemnity and
reimbursement being hereby waived by such Guarantor. The provisions of this
paragraph shall survive the termination of this Guaranty or the release or
discharge of any Guarantor from liability hereunder. Each Borrower is a third
party beneficiary of the provisions of this paragraph.
 
Each Guarantor hereby waives diligence, presentment, demand for payment, filing
of claims with a court in the event of receivership or bankruptcy of any
Borrower, protest or notice with respect to Borrowers' Obligations and all
demands whatsoever, and covenants that this Guaranty will not be discharged,
except by complete and irrevocable payment and performance of the obligations
and liabilities contained herein. No notice to any party, including any
Guarantor, shall be required for Lender to make demand hereunder. Such demand
shall constitute a mature and liquidated claim against such Guarantor. At any
time after maturity of Borrowers' Obligations, whether by acceleration or
otherwise, Lender may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of Borrowers' Obligations, without first proceeding against any
Borrower or any other person or against any of the Collateral. Lender shall have
the exclusive right to determine the application of payments and credits, if
any, from any Guarantor, any Borrower or any other person, on account of
Borrowers' Obligations.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Lender is hereby authorized, without notice or demand to any Guarantor and
without affecting or impairing the liability of any Guarantor hereunder, to from
time to time (i) renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, Borrowers' Obligations or otherwise
modify, amend or change the terms of any promissory note or other agreement,
document or instrument now or hereafter executed by any Borrower and delivered
to Lender; (ii) accept partial payments on Borrowers' Obligations; (iii) take
and hold Collateral for the payment of Borrowers' Obligations, or for the
payment of this Guaranty, or for the payment of any other guaranties of
Borrowers' Obligations or other liabilities of any Borrower, and exchange,
enforce, waive and release any Collateral; (iv) apply Collateral and direct the
order or manner of sale thereof as it may determine in its sole discretion; and
(v) settle, release, compromise, collect or otherwise liquidate Borrowers'
Obligations and any Collateral in any manner.
 
At any time after maturity of Borrowers' Obligations, Lender may, in its sole
discretion, without notice to any Guarantor and regardless of the acceptance of
any Collateral for the payment hereof, appropriate (or cause to be appropriated)
and apply toward payments of Borrowers' Obligations, (i) any indebtedness due or
to become due from Lender to any Guarantor and (ii) any moneys, credits or other
property belonging to any Guarantor at any time held by or coming into the
possession of Lender or any affiliates of Lender, whether for deposit or
otherwise.
 
Each Guarantor assumes responsibility for keeping itself informed of the
financial condition of each Borrower and all other guarantors of all or any of
Borrowers' Obligations, and of all other circumstances bearing upon the risk of
nonpayment of Borrowers' Obligations or any part thereof that diligent inquiry
might reveal, and each Guarantor agrees that Lender shall have no duty to advise
such Guarantor of information known to Lender regarding any of the foregoing.
Each Guarantor acknowledges familiarity with each Borrower's financial condition
and represents that it has not relied on any statements made, or information
furnished, by Lender or their agents in obtaining such familiarity. If Lender
provides any such information to any Guarantor, Lender shall be under no
obligation to (i) undertake any investigation not a part of its regular business
routine, (ii) disclose any information which, pursuant to accepted or reasonable
commercial finance practices, Lender wishes to maintain confidential or (iii)
make any other or future disclosures of any information to such Guarantor.
 
Notwithstanding any contrary provision of this Guaranty, it is intended that
neither this Guaranty nor any liens or security interests securing this Guaranty
constitute a "Fraudulent Conveyance" (as defined below). Consequently, each
Guarantor agrees that if this Guaranty or any liens or security interests
securing this Guaranty would, but for the application of this sentence,
constitute a Fraudulent Conveyance, this Guaranty and each such lien and
security interest shall be valid and enforceable only to the maximum extent that
would not cause this Guaranty or such lien or security interest to constitute a
Fraudulent Conveyance, and this Guaranty shall automatically be deemed to have
been amended accordingly at all relevant times. For purposes hereof, a
"Fraudulent Conveyance" means a fraudulent conveyance under Section 548 of the
Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under any
applicable fraudulent conveyance or fraudulent transfer law or similar law of
any state or other governmental unit as in effect from time to time.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Each Guarantor waives the right to assert the doctrine of marshaling with
respect to any of the Collateral securing Borrowers' Obligations. Each Guarantor
further agrees that, to the extent any Borrower makes one or more payments to
Lender, or Lender receives any proceeds of Collateral, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to such Borrower, its estate, trustee, receiver or any other party
under the Bankruptcy Code or other law, that portion of Borrowers' Obligations
which has been paid, reduced or satisfied by such payment or proceeds shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred, and this Guaranty shall continue to
be in existence and in full force and effect, irrespective of whether any
evidence of indebtedness or this Guaranty has been surrendered or canceled.
 
Each Guarantor agrees that all payments hereunder shall be made without setoff
or counterclaims and each Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty. Each Guarantor further
waives all notices of the existence, creation or incurring of new or additional
indebtedness, arising either from additional loans extended to any Borrower or
otherwise, and also waives all notices that the principal amount, or any portion
thereof, or any interest on any instrument or document evidencing all or any
part of Borrowers' Obligations is due, notices of any and all proceedings to
collect from the maker, any endorser or any other guarantor of all or any part
of Borrowers' Obligations, or from anyone else, and, to the extent permitted by
law, notices of exchange, sale, foreclosure, surrender or other handling of any
Collateral securing Borrowers' Obligations.
 
No delay on the part of Lender in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by Lender of any
right or remedy shall preclude any further exercise thereof except as expressly
set forth in a writing duly signed and delivered on Lender's behalf by an
authorized officer or agent of Lender; nor shall any modification or waiver of
any of the provisions of this Guaranty be binding upon Lender, except as
expressly set forth in a writing duly signed and delivered on Lender's behalf by
an authorized officer or agent of Lender. Lender's failure at any time or times
hereafter to require strict performance by any Borrower or any Guarantor of any
of the provisions, warranties, terms and conditions contained in any promissory
note, security agreement, agreement, guaranty, instrument or document now or at
any time or times hereafter executed by any Borrower or any Guarantor and
delivered to Lender, shall not waive, affect or diminish any right of Lender at
any time or times hereafter to demand strict performance thereof, and such right
shall not be deemed to have been waived by any act or knowledge of Lender, or
its respective agents, officers or employees, unless such waiver is contained in
an instrument in writing signed by an officer or agent of Lender, and directed
to such Borrower or such Guarantor, as applicable, specifying such waiver. No
waiver by Lender of any default shall operate as a waiver of any other default
or the same default on a future occasion, and no action by Lender permitted
hereunder shall in any way affect or impair Lender's rights or the obligations
of any Guarantor under this Guaranty. Any determination by a court of competent
jurisdiction of the amount of any principal or interest owing by any Borrower to
Lender shall be conclusive and binding on each Guarantor irrespective of whether
such Guarantor was a party to the suit or action in which such determination was
made.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Each Guarantor hereby represents and warrants that (i) it is in such Guarantor's
direct interest to assist each Borrower in procuring credit, because each
Borrower is an affiliate of such Guarantor, furnishes goods or services to such
Guarantor, purchases or acquires goods or services from such Guarantor, and/or
otherwise has a direct or indirect corporate or business relationship with such
Guarantor, (ii) this Guaranty has been duly and validly authorized, executed and
delivered and constitutes the valid and binding obligation of such Guarantor,
enforceable in accordance with its terms, and (iii) the execution and delivery
of this Guaranty does not violate or constitute a default under (with or without
the giving of notice, the passage of time, or both) any order, judgment, decree,
instrument or agreement to which such Guarantor is a party or by which it or its
assets are affected or bound.
 
This Guaranty shall be binding upon each Guarantor and upon the successors and
permitted assigns of each Guarantor and shall inure to the benefit of Lender and
its successors and assigns. All references herein to any Borrower shall be
deemed to include its successors and permitted assigns and all references herein
to Lender shall be deemed to include its successors and assigns. Each Borrower's
and each Guarantor's successors and permitted assigns shall include a receiver,
trustee, custodian of or for such Borrower or such Guarantor or any of their
respective assets and such Borrower or such Guarantor as debtor-in-possession.
All references to the singular shall be deemed to include the plural where the
context so requires.
 
EACH GUARANTOR HEREBY CONSENTS AND AGREES THAT THE STATE AND FEDERAL COURTS IN
NEW YORK COUNTY, NEW YORK SHALL HAVE NONEXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES WITH RESPECT TO THIS GUARANTY AND WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO
THE CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT AND CONSENTS THAT ALL SERVICE OF
PROCESS UPON SUCH GUARANTOR BE MADE BY REGISTERED MAIL OR MESSENGER DIRECTED TO
SUCH GUARANTOR AT THE ADDRESS SET FORTH BELOW SUCH GUARANTOR'S SIGNATURE AND
THAT SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT
THEREOF. EACH GUARANTOR HEREBY AGREES THAT ANY CLAIM OR DISPUTE BROUGHT BY SUCH
GUARANTOR AGAINST LENDER OR ANY MATTER ARISING OUT OF THIS GUARANTY SHALL BE
BROUGHT EXCLUSIVELY IN THE STATE AND FEDERAL COURTS IN NEW YORK COUNTY, NEW
YORK. EACH GUARANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY
JURY. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF LENDER TO
BRING ANY ACTION OR PROCEEDING AGAINST ANY GUARANTOR OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION.
 
 
-5-

--------------------------------------------------------------------------------

 
 
THIS GUARANTY SHALL BE GOVERNED IN ALL RESPECTS BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.
 
Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
 
Each Guarantor hereby agrees that this Guaranty shall be deemed a "Loan
Document" as defined in the Loan Agreement.
 
This Guaranty may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Guaranty by signing and delivering one or more counterparts.
 
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned
Guarantors this 17th day of September, 2007.
 

        APPALACHIAN OIL COMPANY, INC.  
   
   
  By   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Its President

 

        APPCO-KY, INC.  
   
   
  By   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Its President

 
 
 

--------------------------------------------------------------------------------

 
 